Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. US publication no.: US 2021/0131679 in view of Hu et al. US publication no.: US 2017/0067664 A1. 

Regarding claim 1, Cao et al. teach, a fan motor controller comprising: a fan (see fan 100, figure 1), wherein the pulse width modulation signal has a frequency, and the fan has an original rotation direction (see paragraph 62, where the forward direction is the “original direction”); and a control unit (master controller, paragraph 52), configured to generate a control signal to the switch circuit for controlling the switch circuit, wherein the fan motor controller attains a function of switching between a forward direction and a reverse direction of the fan based on the frequency (see paragraph 62, where it can be seen that the forward and reverse directions of the motor correlated with the frequency of the motor).
Cao et al is silent on specifically teaching: a pulse width modulation signal, configured to adjust a speed of a fan; a switch circuit, configured to supply a driving current to a fan motor.
Hu et al. teach: a pulse width modulation signal, configured to adjust a speed of a fan (see figure 3 and paragraph 27); a switch circuit, configured to supply a driving current to a fan motor (see figures 2 and 3 and paragraph 27, where a switch circuit is disclosed sending driving signals to the fan motor).
In view of Hu et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Cao et al. to include; a pulse width modulation signal, configured to adjust a speed of a fan; a switch circuit, configured to supply a driving current to a fan motor, for the purpose of improving the control of the motor system. 
Regarding claim 2, Cao et al. is silent on specifically teaching, the fan motor controller of claim 1, wherein the fan motor controller further comprises a frequency judging unit, and the frequency judging unit receives the pulse width modulation signal for generating a judging signal to the control unit.
Hu et al. teach: wherein the fan motor controller further comprises a frequency judging unit, and the frequency judging unit receives the pulse width modulation signal for generating a judging signal to the control unit (see paragraph 27).
In view of Hu et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Cao et al. to include; wherein the fan motor controller further comprises a frequency judging unit, and the frequency judging unit receives the pulse width modulation signal for generating a judging signal to the control unit, for the purpose of improving the control of the motor system. 
Regarding claim 3, Cao et al. teach, the fan motor controller of claim 1, wherein the fan motor controller is applied to a three-phase fan motor (see motor, paragraph 43, where it is a common knowledge for a fan motor to be three-phased).
Regarding claim 4, Cao et al. teach, the fan motor controller of claim 1, wherein when the frequency is greater than a first frequency, the fan is operated in a rotation direction that is different from the original rotation direction (as seen in paragraph 62, when the frequency is 55hz>45hz the fan is rotated in a “reverse” direction).
Regarding claim 5, Cao et al. teach, the fan motor controller of claim 4, wherein when the frequency is less than the first frequency, the fan is operated in the original rotation direction (based on the paragraph 62, the target frequency is set to be 50hz and when the frequency is less than 45hz the fan will continue to rotate in forward direction to reach the target frequency).
Regarding claim 6, Cao et al. teach, the fan motor controller of claim 1, wherein when the frequency is less than a second frequency, the fan is operated in a rotation direction that is different from the original rotation direction (since the second frequency isn’t defined in the claim and can be assumed to be greater than the target frequency of 50hz. Therefore, based on the teachings in paragraph 62, when the frequency is greater than the target frequency, the direction of the fan will change to “reverse” direction).
Regarding claim 7, Cao et al. teach, the fan motor controller of claim 6, wherein when the frequency is greater than the second frequency, the fan is operated in the original rotation direction (based on the paragraph 62, the target frequency is set to be 50hz and when the second frequency is less than 45hz the fan will continue to rotate in forward direction to reach the target frequency
Regarding claim 8, Cao et al. teach, The fan motor controller of claim 1, wherein when the frequency is greater than a third frequency (third frequency corresponds to 45hz as seen in paragraph 62) and the frequency is less than a fourth frequency (fourth frequency corresponds to 55hz as seen in paragraph 62), the fan is operated in a rotation direction that is different from the original rotation direction, and the fourth frequency is greater than the third frequency (as explained in paragraph 62, when the frequency is greater than the target frequency of 50hz, then the direction of the fan will be reversed to achieve the target frequency).
Regarding claim 9, Cao et al. teach, the fan motor controller of claim 8, wherein when the frequency is less than the third frequency (based on the paragraph 62, when the frequency is less than the third frequency corresponding to 45hz, the rotation of the fan will continue to move in the original direction to achiever target frequency) or the frequency is greater than the fourth frequency, the fan is operated in the original rotation direction.
Regarding claim 10, Cao et al. teach, the fan motor controller of claim 1, wherein when the frequency is less than a fifth frequency or the frequency is greater than a sixth frequency (as seen in paragraphs 62, wherein the sixth frequency is considered to be 55hz and when the frequency is greater than 55hz, the fan rotation will rotate in the “reverse” direction in order to achieve the target frequency of 50hz), the fan is operated in a rotation direction that is different from the original rotation direction, and the sixth frequency is greater than the fifty frequency.
Regarding claim 11, Cao et al. teach, the fan motor controller of claim 10, wherein when the frequency is greater than the fifth frequency and the frequency is less than the sixth frequency, the fan is operated in the original rotation direction (based on the paragraph 62 when the frequency is less than the frequency of 55hz assumed to be the sixth frequency then the rotation of the fan is kept in the forward direction to achiever the target frequency).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846